Case: 16-14854    Date Filed: 02/17/2017   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-14854
                             Non-Argument Calendar
                           ________________________

        D.C. Docket Nos. 1:12-cr-20396-KMM-3; 1:12-cr-20397-KMM-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

MICHAEL A. HARRIS,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (February 17, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Michael Harris appeals his two concurrent six-month sentences for violating

the terms of his supervised release. On appeal, he argues that his sentences are
               Case: 16-14854     Date Filed: 02/17/2017    Page: 2 of 3


substantively unreasonable because the district court failed to properly consider the

relevant sentencing factors. Upon careful review of the parties’ briefs and the

record, we affirm Harris’s sentences.

      We review the reasonableness of a sentence that is imposed after revocation

of supervised release under an abuse-of-discretion standard. See United States v.

Cunningham, 607 F.3d 1264, 1266 (11th Cir. 2010) (per curiam). The party

challenging the sentence bears the burden of establishing that the sentence is

unreasonable in the light of the record and the § 3553(a) factors. See United States

v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam). We will vacate a

sentence only if we are left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

imposing a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case. See United States v. Irey, 612 F.3d 1160, 1190 (11th Cir.

2010) (en banc).

      The district court did not abuse its discretion by imposing sentences at the

low end of the guideline range. The district court properly considered the relevant

factors. Specifically, the court considered the nature and circumstances of the

offense, Harris’s history and characteristics, and the need for deterrence when it

expressed its concern that more lenient approaches to past violations had not

prompted Harris to obey the terms of his supervised release. Harris argues that the


                                           2
              Case: 16-14854    Date Filed: 02/17/2017     Page: 3 of 3


sentence was unreasonable because it was “based on one use of alcohol.”

However, his argument ignores the fact that he had tested positive on numerous

past occasions. The district court did not commit a clear error of judgment in

weighing the sentencing factors. Irey, 612 F.3d at 1190.

      AFFIRMED.




                                         3